Exhibit 10.45

AMENDMENT TO THE

WEBLOYALTY HOLDINGS, INC.

2005 EQUITY AWARD PLAN

THIS AMENDMENT (“Amendment”) to the Webloyalty Holdings, Inc. 2005 Equity Award
Plan is made as of April 1, 2014.

WHEREAS, Affinion Group Holdings, Inc., a Delaware corporation (“Holdings”),
currently maintains the Webloyalty Holdings, Inc. 2005 Equity Award Plan (the
“Plan”);

WHEREAS, pursuant to Section 16 of the Plan, the Board of Directors of Holdings
(the “Board”) may amend the Plan or any portion thereof at any time; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Plan.

NOW, THEREFORE, BE IT:

RESOLVED, that, Section 7(c) of the Plan is hereby deleted in its entirety and
replaced with the following:

“Vesting, Option Period and Expiration.  Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period as may be determined by the Committee (the
“Option Period”); provided, however, that notwithstanding any vesting dates set
by the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option, which acceleration shall not affect the terms and
conditions of such Option other than with respect to exercisability.  If an
Option is exercisable in installments, such installments or portions thereof
which become exercisable shall remain exercisable until the Option expires.”

RESOLVED, that this Amendment shall, as of and from the execution date set forth
above, be read and construed with the Plan and be treated as a part
thereof.  The terms of the Plan except as amended by this Amendment are ratified
and confirmed and the Plan as amended by this Amendment shall remain in full
force and effect.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

By:

/s/ Todd Siegel

 

Name:

Todd Siegel

 

Title:

CEO

 

 